UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7336


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JIMMY LAWRENCE NANCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James P. Jones, District
Judge.   (7:92-cr-00135-JPJ-RSB-1; 7:14-cv-00353; 7:14-cv-80760-
JPJ-RSB)


Submitted:   January 22, 2015             Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Lawrence Nance, Appellant Pro Se.   Thomas Linn Eckert,
Assistant  United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jimmy   Lawrence    Nance       seeks    to     appeal    the    district

court’s orders treating his “Petition and Motion for a Writ of

Coram     Nobis     and/or   Audita    Querela”          as     a     successive        and

unauthorized 28 U.S.C. § 2255 (2012) motion, and dismissing it

on that basis, and denying Nance’s motion for reconsideration.

The district court’s orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.                                  28

U.S.C. § 2253(c)(1) (2012); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).         A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2012).               When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district       court’s   assessment   of        the    constitutional          claims    is

debatable      or   wrong.    Slack    v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,   and   that        the    motion    states    a    debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Nance has not made the requisite showing.                        Accordingly, we

                                           2
deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                                  DISMISSED




                                      3